         Case 1:17-cv-00099-JKB Document 276 Filed 01/10/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                   *

       Plaintiff,                           *

       v.                                   *                                         CIVIL NO. JKB-17-0099

BALTIMORE POLICE DEPARTMENT, *
et al.,
        Defendants.          *
                           o0o

        MOTION FOR LEAVE TO WITHDRAW APPEARANCE OF COUNSEL

       Pursuant to Local Rule 101.2.b.1, Defendant Baltimore Police Department hereby

requests that the appearance of Daniel C. Beck be withdrawn as counsel in this matter. Mr. Beck

is no longer an employee of the Baltimore City Department of Law. The Baltimore Police

Department continues to be represented by co-counsel of record.

Dated: January 10, 2020                            Respectfully submitted,

                                                   ANDRE M. DAVIS
                                                   City Solicitor

                                                   /s/
                                                   __________________________________________________________________________________________________________________________________________________________________________________




                                                   SUZANNE SANGREE
                                                   ELISABETH S. WALDEN
                                                   KRISTIN E. BLUMER
                                                   KAY N. HARDING
                                                   NATALIE R. AMATO
                                                   Baltimore City Department of Law
                                                   100 N. Holliday Street, Suite 100
                                                   Baltimore, Maryland 21202
                                                   T 443.388.2190
                                                   F 410.396.2126
                                                   Counsel for Police Department of Baltimore
                                                   City and Mayor and City Council of
                                                   Baltimore
